DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second gate insulation layer disposed between the second semiconductor layer and the second control electrode and including a first insulation layer and a second insulation layer” must be shown or the feature  canceled from the claims 6-13.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites the limitation "the second semiconductor layer and the second control electrode " in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “a second gate insulation layer disposed between the second semiconductor layer and the second control electrode” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-13 are rejected as being dependent on the rejected claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al., US 2018/0061868 )corresponding to US 10,297,622).
In re Claim 1, Na discloses a thin film transistor panel comprising: a substrate 210 (Fig. 4); a first transistor 230 disposed on the substrate 210 and including a first semiconductor layer 231 including a low temperature polysilicon ([0060]) and a first control electrode 234 overlapping the first semiconductor layer 231; a second transistor 240 disposed on the substrate 210 and including a second semiconductor layer 241 including an oxide semiconductor ([0066])  and a second control electrode 244 overlapping the second semiconductor layer 241; a first gate insulation layer (212, 213) disposed between the first semiconductor layer 231 and the first control electrode 233  of the first transistor 230 and including a first insulation layer 212 and a second insulation layer 213; and a second gate insulation layer 214 disposed between the second semiconductor layer 241 and the second control electrode 244 of the second transistor 240 and including the second insulation layer 214, and the first semiconductor layer 231 of the first transistor 230 is in contact with the first insulation layer 212, and the second semiconductor layer 241 of the second transistor 240 is in contact with the second insulation layer 244 (Figs. 2-4; [0053 – 0114]).
Na does not specify that the density of the first insulation layer 212 is higher than the density of the second insulation layer 213. 
The only difference between the Applicant’s claim 1 and Na’s reference is in the specified ratio of the density of the first insulation layers and the second insulation layer.
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of gate insulation layers (See, for example, Na’ [0070]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The density of the first insulation layer 212 is higher than the density of the second insulation layer 213;
II. The density of the first insulation layer 212 is lower than the density of the second insulation layer 213;
III. The density of the first insulation layer 212 equals to the density of the second insulation layer 213;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the device of Na successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 2, Na discloses the thin film transistor panel of claim 1, wherein the second semiconductor layer 241 includes IGZO ([0091]).

In re Claim 13, Na discloses a manufacturing method of a thin film transistor panel comprising: forming a first semiconductor layer 231 including a low temperature polysilicon on a substrate 210; forming a first insulation layer 212 on the first semiconductor layer 231; forming a second semiconductor layer 241 including an oxide semiconductor on the first insulation layer 212; forming a second insulation layer 360 on the first insulation layer 212 and the second semiconductor layer 241; forming a conductor pattern 234 overlapping the first semiconductor layer 231 and a second control electrode 244 overlapping the second semiconductor layer 241, and forming a second channel region 241b, and a second input region 241a and a second output region 241c disposed on both sides of the second channel region 241b in the second semiconductor layer 241; and forming a first control electrode 234 overlapping the first semiconductor layer 231 and forming a first channel region 231b, and a first input region 231a and a first output region 231c disposed on both sides of the first channel region 231b in the first semiconductor layer 231 (Figs. 2-4; [0053 – 0114]).
Na does not specify that the deposition temperature of the first insulation layer 212 is higher than the deposition temperature of the second insulation layer 360.
The only difference between the Applicant’s claim 13 and Na’s reference is in the specified ratio of the deposition temperature of the first insulation layers and the deposition temperature of the second insulation layer.
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of gate insulation layers (See, for example, Na’ [0070]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The deposition temperature of the first insulation layer 212 is higher than the deposition temperature of the second insulation layer 360;
II. The deposition temperature of the first insulation layer 212 is lower than the deposition temperature of the second insulation layer 360;
III. The deposition temperature of the first insulation layer 212 is the same as the deposition temperature of the second insulation layer 360;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the method of Na successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 19, Na discloses all limitations of claim 19 including that the first insulation layer 212 is formed in a process temperature of 350oC or more ([127]), except for that the second insulation layer 360 is formed in a process temperature of 250oC or less. It is known in the art that deposition temperature is a result effective variable – because power consumption depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified temperature range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 20, Na discloses the manufacturing method of claim 13, wherein the second semiconductor layer 241 is formed of an oxide semiconductor including IGZO ([0091]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over No as applied to claim 2 above, and further in view of Kakkad et al., US 2009/0278121.
In re Claim 3, Na discloses the thin film transistor panel of claim 2, wherein the first semiconductor layer 231 includes a first channel region 231b, and a first input region 231a (source) and a first output region 231c (drain) disposed on both sides of the first channel region 231b, the second semiconductor layer 241 includes a second channel region 241b, and a second input region 241a (source) and a second output region 241c (drain) disposed on both sides of the second channel region 241b, the first input region 231a and the first output region 231c are doped with a first impurity ([0061]; [0097]; [0101]), and the second input region 241a and the second output region 241c are doped with a second impurity (Fig. 4; [0053 – 0114]).
Na does not disclose that second impurity of a different type from the first impurity.
Kakkad teaches a thin film transistor panel, wherein the first semiconductor layer ( (106D, 106A, 106D) of transistor 170) (Fig. 2) includes a first channel region 106A (of 170), and a first input region (left 106D) (of 170) and a first output region (right 160D) (of 170) disposed on both sides of the first channel region 106A (of 170), the second semiconductor layer (106D, 106A, 106D) of transistor 160) includes a second channel region 160A (of 160), and a second input region (left 106A of 160) and a second output region (right 106A of 160) disposed on both sides of the second channel region 160A (of 160), the first input region (left 106A  of 170) and the first output region (right 160D of 170) are doped with a first impurity (P-type, [0032]), and the second input region (left 106D) (of 160) and the second output region (right 106A of 160) are doped with a second impurity (N-type, [0031]) of a different type from the first impurity (P-type) (Fig. 2; [0028-0034]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Na and Kakkad, and to use the specified types of impurity for display images including thin film transistor liquid crystal displays as taught by Kakkad ([0003]).
In re Claim 4, Na taken with Kakkad discloses the thin film transistor panel of claim 3, wherein the first impurity is a P-type impurity (in transistor 170) (Kakkad’s Fig. 2 and [0032]), and the second impurity (in transistor 160) Kakkad’s Fig. 2 and [0031]) is an N- type impurity.
In re Claim 5, Na taken with Kakkad discloses the thin film transistor panel of claim 3, wherein the first channel region 231b of the first semiconductor layer 231 is aligned vertically with the first control electrode 234, and the second channel region 241b of the second semiconductor layer 241 is aligned vertically with the second control electrode 244 (Na: Fig. 4).

Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 14: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 13 as: “etching the metal layer, the second insulation layer, and the first insulation layer by using the first photosensitive layer pattern as a mask to form the conductor pattern overlapping the first semiconductor layer and the second control electrode overlapping the second semiconductor layer; and doping a first impurity by using the first photosensitive layer pattern, the conductor pattern, and the second control electrode as a mask to form the second input region and the second output region”, in combination with limitations of Claims 1 and 3 on which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893